Citation Nr: 1642145	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-14 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability, to include as due to spinal taps secondary to the service-connected for status post left inguinal hernia repair.

3.  Entitlement to service connection for a skin disability on the back claimed as herpes.

4.  Entitlement to an initial evaluation in excess of 10 percent prior to October 15, 2015, and in excess of 20 percent from October 15, 2015, for residuals of right clavicular fracture.

5.  Entitlement to an initial evaluation in excess of 50 percent prior to October 20, 2015, and in excess of 70 percent from October 20, 2015, for PTSD with unspecified depressive disorder.

6.  Entitlement to an initial compensable evaluation prior to October 15, 2015, and in excess of 10 percent from October 15, 2015, for bilateral hearing loss. 

7.  Entitlement to an evaluation in excess of 10 percent for status post left inguinal hernia repair.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service U.S. Navy from January 1974 to January 1978 and from October 2001 to May 2002.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2015.  This matter was originally on appeal from rating and decision review officer decisions dated in November 2007, June 2013, July 2013, August 2014 of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, a back disability, and a skin disability on the back claimed as herpes as well as entitlement to an evaluation in excess of 20 percent from October 15, 2015, for residuals of right clavicular fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for hypertension was denied by an October 2009 Board decision that was not appealed.

2.  Evidence received subsequent to the October 2009 Board decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Resolving all reasonable doubt in the Veteran's favor, from June 1, 2002 to October 14, 2015, the Veteran's residuals of right clavicular fracture were manifested by recurrent dislocations; they were not been manifested by ankylosis; motion limited to midway between side and shoulder level; flail shoulder, false flail joint, or other humeral abnormality; or nonunion of the humerus, clavicle or scapula. 
 
4.  Resolving all reasonable doubt in the Veteran's favor, from April 8, 2011 until January 30, 2014, the Veteran's PTSD with unspecified depressive disorder was manifested by occupational and social impairment with deficiencies in most areas; but not manifested by total occupational and social impairment.

5.  Resolving all reasonable doubt in the Veteran's favor, from January 31, 2014, the Veteran's PTSD with unspecified depressive disorder was manifested by total occupational and social impairment.

6.  From December 6, 2011 to October 14, 2015, the Veteran's bilateral hearing loss has been manifested by Level II hearing acuity in each ear.

7.  From October 15, 2015, the Veteran's bilateral hearing loss has been manifested by Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear.

8.  During the entire appeal period, the Veteran's status post left inguinal hernia has been readily reducible and has not required to be supported by truss.


CONCLUSIONS OF LAW

1.  The October 2009 Board decision which denied a claim for service connection for hypertension is final.  38 U.S.C.A. §7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been received since the October 2009 Board decision, and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2015).

3.  From June 1, 2002 to October 14, 2015, the criteria for an evaluation of 20 percent, but no higher, for residuals of right clavicular fracture were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5203 (2015).
   
4.  From April 8, 2011 to October 19, 2015, the criteria for an evaluation of 70 percent, but no higher, for PTSD with unspecified depressive disorder were met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

5.  Since October 20, 2015, the criteria for an evaluation of 100 percent for PTSD with unspecified depressive disorder were met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411.

6.  From December 6, 2011 to October 14, 2015, the criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).

7.  From October 15, 2015, the criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100.

8.  The criteria for an evaluation in excess of 10 percent for status post left inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7338 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's February 2014 Remand, the Agency of Original Jurisdiction (AOJ) obtained SSA records; obtained outstanding VA treatment records; and scheduled VA examinations to determine the severity of the Veteran's residuals of inguinal hernia, residuals of right clavicular fracture, PTSD, and bilateral hearing loss; readjudicated the claim; and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's February 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned for right clavicular fracture, PTSD, and hearing loss, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have also been met for the remaining issues on appeal.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2006, August 2007, September 2008, February 2012, July 2014 of the information and evidence needed to reopen, substantiate, and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

New and Material Evidence

In a decision dated in October 2009, the Board denied the Veteran's claims for service connection for hypertension.  The Board found that the Veteran's service treatment records from his first period of active service, from January 1974 to January 1978, were negative for any complaints or findings of hypertension; hypertension was not present within one year, of that initial period of service; and that there was no competent evidence of a nexus between any currently diagnosed hypertension and any incident of that period of service.  The Board found that the probative evidence undebatably established that the Veteran had hypertension prior to his acceptance and enrollment into his second period of active service from October 2001 to May 2002; and that the probative evidence undebatably established that the Veteran's pre-existing hypertension underwent no chronic worsening or permanent increase in severity during or as a result of active service.  The Veteran did not appeal this decision.  38 U.S.C.A. §7104; 38 C.F.R. § 20.1100.  Thus, the October 2009 decision is final.  

The Veteran's application to reopen his claim of service connection for hypertension was received in July 2012.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by an August 2014 rating decision, the RO appears to have reopened the Veteran's claim of entitlement to service connection for hypertension but denied the claim on the merits.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Based on the grounds stated for the denial of service connection for hypertension in the October 2009 Board decision, new and material evidence would consist of evidence of pre-existing hypertension being permanently aggravated during service or evidence that hypertension was proximately due to or permanently aggravated by his service-connected PTSD.  In this regard, additional evidence received since the October 2009 Board includes a July 2014 VA opinion which states, 

The condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  ... Evidence in the STR-Dental dated "16 May 02" clearly indicated a history of then, hypertension with two values (140/98 and 142/92) establishing the Veteran as a patient wi[th] HTN while in service.  As[] a result this Veteran should have a direct service connection for this condition.  ...  The condition claimed is less likely than not (less than 50 probability) proximately due to or the result of the Veteran's service connected condition.  ...  PTSD was diagnosed after HTN was clearly established in 2002.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In regard to the evidence received since the October 2009 Board decision, the Board finds that the July 2014 opinion is neither cumulative nor redundant.  Further, the new evidence is significant in that it is probative of the issue of whether hypertension was incurred or aggravated by service.  Accordingly, the Board finds that the evidence received subsequent to October 2009 rating decision is new and material and serves to reopen the claim.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for residuals of right clavicular fracture, PTSD, and bilateral hearing loss.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When, as with the residuals of left inguinal hernia repair, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Clavicular Fracture

The Veteran's residuals of right clavicular fracture have been evaluated as 10 percent disabling prior to October 15, 2015, pursuant to 38 C.F.R. § 4.71a , Diagnostic Codes 5203.  Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2015).  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In this case, the Veteran's right arm is considered the major (dominant) upper extremity.

Favorable ankylosis of the major scapulohumeral joint with abduction to 60 degrees, reaching the mouth and head, warrants a 30 percent evaluation; intermediate ankylosis, between favorable and unfavorable, warrants a 40 percent evaluation; and unfavorable ankylosis with abduction limited to 25 degrees is assigned a 50 percent evaluation.  38 C.F.R. § 4.71a , Diagnostic Code 5200. 

Limitation of motion of the major arm to shoulder level warrants a 20 percent evaluation; motion to midway between the side and shoulder level warrants a 30 percent evaluation; and motion no more than 25 degrees from the side warrants a 40 percent evaluation. 38 C.F.R. § 4.71a , Diagnostic Code 5201. 

Normal (full) range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2015). 

Under Diagnostic Code 5202 for impairment of the humerus in the major arm, a 20 percent evaluation is warranted when there is malunion with moderate deformity.  A 30 percent evaluation is warranted for malunion with marked deformity.  Also under Diagnostic Code 5202, for recurrent dislocations of the major arm at the scapulohumeral joint, a 20 percent evaluation is warranted with infrequent episodes, and guarding of movement only at shoulder level; a 30 percent evaluation is warranted when there are frequent episodes and guarding of all arm movements; a 50 percent evaluation is warranted for fibrous union of the minor arm; a 60 percent evaluation is warranted for nonunion (false flail joint) of the minor arm; and an 80 percent evaluation is warranted for loss of head of (flail shoulder) the minor arm. 

Diagnostic Code 5203 provides that in cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent evaluation, while nonunion without loose movement warrants a 10 percent evaluation.  Malunion of the clavicle or scapula may be assigned a 10 percent evaluation, or may be rated based on impairment of function of the contiguous joint.

When evaluating disabilities of the musculoskeletal system under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40 (2014).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Veteran underwent VA examination in July 2003 at which time he reported fracturing his left clavicle and not his right clavicle in service; and examination focused on the left clavicle.

The Veteran underwent VA examination in November 2007 at which time he reported pain in his shoulder that "comes and goes" which became worse after lifting or doing any exercise with his upper extremities.  There was a lump along the right clavicle and pain and firmness in the right supraclavicular area that was noted to be a mild constant aching that flared at times.  The examiner noted that the Veteran was severely burned on the right side of his torso axillary area and back when he was four years old and that there was significant scar tissue in those areas and some limited range of motion of the right arm because of that; however, the range of motion abnormalities were noted to be due to pain in the right clavicular/supraclavicular area and not due to the burn scarring.  The symptoms noted were right shoulder deformity, pain, stiffness, redness, swelling, tenderness, and weakness.  The Veteran reported severe flare-ups every two to three weeks with duration from three to seven days at which time he has to stay home and "just lounge around."  The Veteran reported that during flare-ups, he either took vacation days from work or tried to work from home.   Physical examination demonstrated right shoulder flexion from zero to 175 degrees with pain at 170 degrees, from zero to 170 degrees against strong resistance with pain at 160 degrees, and from zero to 160 degrees on repetitive use due to pain.  Abduction was from zero to 165 degrees with pain at 150 degrees, from zero to 150 degrees against strong resistance with pain at 150 degrees, and from zero to 150 degrees on repetitive use due to pain.  External rotation was from zero to 85 degrees with pain at 85 degrees, from zero to 80 degrees against strong resistance with pain at 80 degrees, and from zero to 80 degrees on repetitive use due to pain.  Internal rotation was from zero to 90 degrees with no pain and no additional limitation of motion on repetitive use.  The examiner noted recurrent shoulder dislocations and guarding of movements at shoulder level.  There was no inflammatory arthritis or joint ankylosis.  The Veteran was diagnosed as having residuals right clavicle fracture.  

The Veteran underwent VA examination in March 2012 at which time he demonstrated right shoulder flexion to 160 degrees, abduction to 145 degrees with no objective evidence of pain.  After three repetitions, flexion and abduction was to 160 degrees.  The examiner noted that the Veteran did not have additional limitation of motion but did have functional impairment of less movement than normal.  There was no localized tenderness or pain on palpation of joints/soft tissue/biceps tendon and there was no guarding.  The Veteran had normal strength on abduction and flexion.  There was no ankylosis.  There was no indication of instability, dislocation, or labral pathology.  The examiner noted that the Veteran's shoulder condition did not impact his ability to work.  

An October 2013 letter from the Veteran's private chiropractor noted that as a result of his broken right collar bone, he was unable to lift his arms above his head and had chronic, severe, constant pain in his clavicles.  The chiropractor noted that the Veteran had tenderness to palpation along the anterior, superior border of the clavicle which extended to the shoulder.  The chiropractor rated the Veteran's pain and function status at minimal with an overall loss of 50 percent of his normal functioning capacity and noted that his condition was due to degenerative changes in his spine.

In this case, as the November 2007 VA examiner noted recurrent shoulder dislocations, a 20-percent evaluation is warranted pursuant to Diagnostic Code 5203.  The Board notes VA examinations since November 2007 have found no evidence of dislocation; however, resolving all doubt in the Veteran's favor, the Board finds that there has been dislocation.  As such, a 20-percent evaluation is warranted for the entire appeal period.

The Board has considered whether an even higher evaluation is warranted under any of the diagnostic codes for evaluating shoulder and arm disability.  There is, however, no evidence of ankylosis to support a higher rating under Diagnostic Code 5200; no evidence of motion midway between side and shoulder level to support a higher rating under Diagnostic Code 5201; no evidence of flail shoulder, false flail joint, or other humeral abnormality to support a higher rating under Diagnostic Code 5202; and no evidence of nonunion of the humerus, clavicle or scapula to support a higher rating under Diagnostic Code 5203. 

Even when taking into consideration the Veteran's complaints of pain and flare-ups, the Board finds that the Veteran's residuals of right clavicular fracture do not warrant an evaluation in excess of the 20 percent rating prior to October 15, 2015.  See 38 C.F.R. §§ 4.40  and 4.45; Johnson, 9 Vet. App. at 7 and 10; DeLuca, 8 Vet. App. at 202.  The evidence does not indicate that the limitation of motion more nearly approximates limitation of right shoulder motion limited to midway between side and shoulder level and his painful motion is contemplated in the assigned 20 percent rating, particularly given that there have been no documented dislocations since 2007.  Therefore, a rating in excess of 20 percent for residuals of right clavicular fracture is not warranted prior to October 15, 2015. 

Applying all of the appropriate diagnostic codes, the objective assessment of the Veteran's service-connected residuals of right clavicular fracture suggests that he has sufficient orthopedic symptoms so as to warrant an evaluation of 20 percent, but no higher, under any of the Diagnostic Codes available for the shoulder.  There are no identifiable periods of time from June 1, 2002 to October 14, 2015, during which the Veteran's residuals of right clavicular fracture disability has been shown to be disabling to a degree that would warrant disability evaluation in excess of 20 percent, and thus higher "staged ratings" are not warranted. The period from October 14, 2015, forward is discussed in the Remand section of this decision.


PTSD

The Veteran's PTSD has been rated as 50 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to the rating formula, a rating of 50 percent requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

One factor for consideration is the Global Assessment of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  

The Board notes that DSM-V no longer utilizes GAF scores.  DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in August 2013.  Consequently, DSM-IV is applicable. 

The Veteran was seen for mental health intake in February 2011 at which time he complained of problems with depression.  Functional screen noted no impairments in the ability to care for himself.  Mental status examination demonstrated appropriate hygiene and attire; appropriate eye contact; average activity; spontaneous speech, cooperative response to examiner; constricted affect; stable mood; no perceptual abnormalities; no suicidal or homicidal ideation; no delusions; goal directed processes; and satisfactory sensorium and intellectual function including orientation and cognition.  The Veteran had impaired recent memory.  His insight and judgment were intact, and he had good impulse control.  A GAF of 65 was assigned, and he was prescribed Citalopram and referred for individual psychotherapy.    

In May 2011, the Veteran reported intrusive memories of traumas, increased irritability and anger, decreased concentration, hypervigilance, exaggerated startle response, five hours of broken sleep, depression and anxiety 8/10, and anhedonia.  He denied suicidal ideation, homicidal ideation, and psychosis.  The Veteran reported being a loner with no friends and little contact with family.  Mental status examination demonstrated that he was alert and oriented times four.  He was slightly agitated but was engaged, made good eye contact, and was cooperative.  His affect was constricted, his speech was spontaneous, and he was coherent with intact insight and judgment.  There was no suicidal ideation, homicidal ideation, or psychosis.  The Veteran was diagnosed as having anxiety disorder, NOS, rule out PTSD moderately severe, depressive disorder, NOS moderately severe.  A GAF of 60 was assigned.  His medication was changed from Celexa to Sertraline.  

In August 2011, the Veteran reported difficulty falling asleep, staying asleep, nightmares, and awakening with sweats.  He also reported being paranoid, not liking crowds, and not having many friends.  In October 2011, the Veteran stated that he had been having more nightmares and night sweats and stated that he felt like he was talking to dead people.  

In November 2011, the Veteran reported intrusive thoughts, nightmares, flashbacks, and psychological and physiological distress to trauma cues; avoidance of thoughts, feelings, conversations, activities, places, and people; inability to recall important aspects of trauma, diminished interest or participation in activities, detachment or estrangement from others, restricted range of affect, and sense of foreshortened future; hyperarousal including difficulty falling or staying asleep, irritability or anger outbursts, difficulty concentrating, hypervigilance, and exaggerated startle response; and survivor's guilt.  The provider noted that the Veteran lived alone, worked intermittently on a computer, had no friends or relatives with whom he regularly communicated.  Beck Hopelessness Scale conducted in November 2011 showed a score of 16.  The Veteran reported severe symptoms of past failure, self-dislike, loss of interest, worthlessness, having less sleep, and loss of interest in sex.  He also reported moderate symptoms of sadness, pessimism, guilty feelings, punishment feelings, self-criticalness, agitation, indecisiveness, loss of energy, irritability, concentration difficulty, and fatigue.  The provider noted that the Veteran denied any current suicidal ideation, plan, or intent at this time but did admit to transient suicidal ideation that occurred without plan and upon which he would not act.  He reported that he had had some difficulty with anger.  His social interaction was friendly and cooperative, and his thought process was clear and goal-directed with no gross distortions.  Insight and judgment were intact.  There were no indications of hallucinations or delusions.  Eye contact was good, and his speech pattern was of normal rate and rhythm and clear and comprehensible.  No other unusual behaviors were noted.  The provider noted that the Veteran's overall attention and memory functioning appeared adequate.  GAF of 55 was assigned.

VA treatment records from January 2012 to March 2012 showed no suicidal ideation, homicidal ideation, or psychoses.  

In April 2012, the Veteran presented with flat affect, but became more animated as the session continued.  During the session he was open and engaged.  His thought processes were coherent and future oriented.  There were no indications of hallucinations or delusions.  Eye contact was good, and his speech pattern was of normal rate and rhythm and clear and comprehensible.  Beck Hopelessness Scale showed a score of 17.  The Veteran reported severe symptoms of loss of pleasure, indecisiveness, having less sleep, loss of interest in sex indicating severe hopelessness and definite suicide risk.  He also reported moderate symptoms of sadness, pessimism, past failure, guilty feelings, punishment feelings, self-dislike, self-criticalness, agitation, loss of interest, worthlessness, having less appetite, concentration difficulty, and fatigue.  He further reported mild symptoms of suicidal thoughts or wishes, crying, loss of energy, and irritability.  The provider noted that upon direct inquiry, the Veteran affirmed that he was experiencing increased sleep difficulties (nightmares, sweats, insomnia) and hypervigilant symptoms related to his PTSD and that in processing his current situation, he denied that he had any current thoughts of self-harm or hurting others but did admit to transient suicidal ideation but stated that he would not act on such.  A GAF of 60 was assigned.

The Veteran underwent VA examination in January 2013 at which time he was diagnosed with PTSD.  The examiner assigned a GAF of 58 and noted that the Veteran experienced a level of occupational and social impairment with reduced reliability and productivity due to symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short- and long-term memory, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.  

Beck Hopelessness Scale conducted on January 31, 2014, showed a score of 19 indicating severe hopelessness and definite suicide risk.  The provider noted that the Veteran had not participated in therapy since April 2012, that he had quit his employment as he was isolating, becoming more depressed, and not functioning to his usual capacity.  The provider noted, 

Although he is severely depressed, [the Veteran] denies any active suicidal ideation and articulates that he does not want to die.  Both his depressive and PTSD symptoms have become quite severe and he has returned to drinking alcohol as a means of coping.  [H]e remains very isolated, has few social contacts and does not engage in leisure activities.  He reports that he has been staying in his darkened house with the shades drawn.  ...  He did endorse some transient suicidal ideation, but denied current [suicidal ideation], intent or plan.  

The Veteran underwent VA psychological evaluation for SSA disability benefits in May 2014.  At that time the Veteran reported that he lived by himself and that during the day he stayed at home.  The Veteran reported that he saw friends on a regular basis but did not see any family.  He also reported sleeping difficulties, nightmares, and unprovoked crying spells.  The Veteran denied suicidal ideation and visual hallucinations but reported experiencing auditory-type hallucinations on a daily basis.  Mental status examination demonstrated that his affect seemed dysphoric.  The Veteran's level of consciousness, appearance, behavior, and language all appeared unremarkable.  There were no gross indications of psychosis or schizophrenia and no apparent loss of contact with reality.  Auditory and visual hallucinations were not observed.  Psychological testing results were not valid and the examiner determined that the Veteran gave a poor effort and that poor motivation seemed likely.  The examiner determined that the Veteran was not having any difficulty caring for basic hygiene and that he did appear capable of performing a simple and repetitive type task on a consistent basis over an eight-hour period.  The Veteran's ability to get along with peers or be supervised in a work-like setting would be moderately limited by his mood disorder which could be expected to fluctuate.  Any significant function of mood would then limit his ability to perform a complex task on a consistent basis over an eight-hour period.  On a purely psychological basis, the Veteran appeared capable of responding to usual work session situations regarding attendance and safety issues and capable of dealing with changes in a routine work setting.  

VA treatment records from July 2012 to June 2015 showed no suicidal ideation, homicidal ideation, or psychoses. 

The Veteran underwent VA examination in October 2015.  The examiner noted that symptoms that applied to the Veteran's service-connected diagnoses included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner noted that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.

The Board finds that prior to January 31, 2014, the Veteran's symptoms from his service-connected psychiatric disorder, PTSD with unspecified depressive disorder equate in severity, frequency and duraton to occupational and social impairment with deficiencies in most areas.  

Although there is medical evidence that characterizes the Veteran's psychiatric symptoms as mild to moderate and falling within the 30 to 50-percent evaluation criteria, including GAF scores between 55 and 60, the Board believes that this is a case where the positive evidence and the negative evidence are at least in a state of equipoise.  Taking such evidence into account, the Board finds that prior to January 31, 2014, the Veteran's service-connected psychiatric disability has been manifested by symptomatology that resulted in occupational and social impairment, with deficiencies in most areas, such as work, and family relations, judgment, thinking or mood. 

Prior to January 31, 2014, the Veteran reported flashbacks, intrusive memories, irritability and anger, decreased concentration, exaggerated startle response, chronic sleep impairment with nightmares and night sweats, depression, anxiety, transient suicidal ideation, hallucinations at times, and social isolation.  The January 2013 VA examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short- and long-term memory, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.  In addition, the Beck Hopelessness Scale showed a score of 16 in November 2011 and 17 in April 2012 indicating severe hopelessness with a definite suicide risk.
    
Therefore, by resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptoms prior to January 31, 2014, at their worst, more nearly approximate the criteria for the 70 percent rating.  They, however, did not approach the severity contemplated for the 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated prior to January 31, 2014, as there was no indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name. During this time period he indicated that he interacted with friends, thus, not being totally socially impaired.

On January 31, 2014, it was noted that the Veteran had not participated in therapy since April 2012, that he had quit his employment as he was isolating, becoming more depressed, and not functioning to his usual capacity.  In addition, the Beck Hopelessness Scale showed a score of 19 indicating severe hopelessness with a definite suicide risk.  The provider noted that both the Veteran's depressive and PTSD symptoms had become quite severe and he had returned to drinking alcohol as a means of coping.  The provider noted that the Veteran remained very isolated, has few social contacts, and did not engage in leisure activities.  The Veteran reported that he had been staying in his darkened house with the shades drawn.  In May 2014, the Veteran reported auditory-type hallucinations.  

The October 2014 VA examiner noted that the Veteran's psychiatric symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.   

Although the VA examiner characterized the Veteran's psychiatric disability as being productive of occupational and social impairment with reduced reliability and productivity and as falling within the 50-percent evaluation, the Board believes that the evidence strongly indicates that since January 31, 2014, the Veteran's service-connected psychiatric disability has been manifested by symptomatology that resulted in total occupational and social impairment. 

Therefore, by resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptoms since January 31, 2014, more nearly approximate the criteria for the 100 percent rating.   
 
Hearing Loss

The Veteran's service-connected bilateral hearing loss has been evaluated as noncompensably disabling prior to October 15, 2015 and 10 percent disabling since October 15, 2015, pursuant to 38 C.F.R. § 4.87, Diagnostic Codes 6100 for hearing impairment. 

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87 (2015).

The Veteran underwent VA examination in March 2012 at which time he reported that his hearing loss caused him to miss information.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
40
LEFT
25
25
       35
35
45

The average of the pure tones between 1000-4000 Hz was 30 decibels  for the right ear and 35 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in both ears. 

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of II for both ears.  Level II hearing acuity in both ears equates to a zero percent (noncompensable) evaluation.  38 C.F.R. § 4.85, Table VII.

The Veteran underwent VA examination in October 2015 at which time he reported the he had difficulty understanding people in communication situations.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
60
65
LEFT
30
35
       45
55
60

The average of the pure tones between 1000-4000 Hz was 54 decibels  for the right ear and 49 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in both ears. 

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of IV in the right ear and III in the left ear.  Level IV hearing acuity in the right ear and Level III in the left ear equates to a 10 percent evaluation.  38 C.F.R. § 4.85, Table VII.

The Board has considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86 (a) (2015). Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral. Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86 (b) (2015). 

The record demonstrates that the Veteran does not exhibit exceptional patterns of hearing impairment; therefore, evaluation pursuant to 38 C.F.R. § 4.86  is not applicable.

In this case, the evidence preponderates against finding entitlement to a compensable disability evaluation prior to October 15, 2015 and entitlement to a disability evaluation in excess of 10 percent since October 15, 2015 for bilateral hearing loss.
 
In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The Court noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

In this case, the Veteran has not reported to VA that there was any prejudice caused by a deficiency in the examination.  In March 2012, the Veteran reported that his hearing loss caused him to miss information, and in October 2015, the Veteran reported that he had difficulty understanding people in communication situations.  The Veteran, as a lay person, is competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness). The Board finds that these assertions do not prejudice the adequacy of the examinations and do not require consideration of a higher rating. 

Left Inguinal Hernia

The Veteran's status post left inguinal hernia repair have been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338 which provides a 10 percent evaluation for postoperative recurrent inguinal hernia which is readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted for a small, postoperative recurrent inguinal hernia or unoperated irremediable inguinal hernia which is not well supported by truss or not readily reducible.  A 60 percent evaluation is warranted for a large, postoperative, recurrent inguinal hernia which is not well supported under ordinary conditions and not readily reducible or when it is considered inoperable. 

The Veteran underwent VA examination in September 2007 at which time he reported intermittent pain with lifting or straining.  Physical examination demonstrated moderate pain with light palpation over the left inguinal area and left surgical scar.  There was no obvious bulging or herniation.  No hernia was identified by ultrasound.  

In June 2011, physical examination of the Veteran demonstrated no visible/palpable bulge left groin, well-healed incisional scar, no palpable defect on digital exam, unable to palpate mesh, and no overlying skin changes.  The provider assessed the Veteran as having no clinical evidence for hernia recurrence and noted that the Veteran's pain was more likely ilioinguinal/iliohypogastric nerve pain.  

The Veteran underwent VA examination in March 2012 at which time he complained of pain at the incision site.  On physical examination, no hernia was detected.  The examiner noted that there was a perception of pain by the Veteran over the scar site with palpation but the distribution was not entirely at the scar site and hence was not from the actual scar.  The examiner also noted that there were no objective findings of abnormality.

A July 25, 2012 treatment record indicates that the Veteran had a healed scar from previous hernia repair and a reducible hernia.  

VA treatment records indicate that in May 2013, the Veteran underwent evaluation for surgical repair at which time it was noted that he had regular bowel movements, no obstructive symptoms, and that the hernia was always easily reducible.  In October 2013, physical examination showed a reducible left inguinal hernia on Valsalva maneuver.  The hernia was noted to be slowly progressive in size with intermittent pain upon exertion.

The Veteran underwent VA examination in October 2015 at which time he reported pain in his left groin area.  There was a definite bulge noted that was reducible with pressure.  Physical examination demonstrated a small inguinal hernia which was readily reducible.  There was no indication for a supporting belt.  

As the evidence above indicates that the Veteran's status post left inguinal hernia is readily reducible and does not require to be supported by truss, a rating in excess of 10 percent is not warranted at any time during the appeal period.  There are no identifiable periods of time during which the Veteran's left inguinal hernia disability has been shown to be disabling to a degree that would warrant disability evaluation in excess of 10 percent, and thus higher "staged ratings" are not warranted.


ORDER

New and material evidence having been received, the claim for entitlement service connection for hypertension is reopened.  To this extent only the appeal is granted.

Entitlement to an initial evaluation of 20 percent from June 1, 2002 to October 14, 2015, for residuals of right clavicular fracture is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation of 70 percent from April 8, 2011 to October 19, 2015, for PTSD with unspecified depressive disorder is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation of 100 percent from October 20, 2015, for PTSD with unspecified depressive disorder is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable evaluation from December 6, 2011 to October 14, 2015, for bilateral hearing loss is denied. 

Entitlement to an evaluation in excess of 10 percent from October 15, 2015, for bilateral hearing loss is denied. 

Entitlement to an evaluation in excess of 10 percent for status post left inguinal hernia repair is denied.


REMAND

Hypertension

The medical records reflect the Veteran has been diagnosed with, and treated for, hypertension since 1991.  Therefore, his currently-diagnosed hypertension began during his service with the Reserve, and prior to his second period of active duty service. 

Under applicable criteria, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131. 

The term "active military, naval, or air service" includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101 (24).  In other words, that the Veteran developed his disability at some point during the time period he was a member of the U.S. Naval Reserve is not enough.  Rather, to warrant service connection, the Veteran must essentially show:  (1) that his hypertension was incurred during a period of active duty; or (2) that he became disabled from a disease or injury during a period of active duty for training (ACDUTRA). 

As such, the Board finds that it is necessary to obtain the dates of the Veteran's periods of active duty and ACDUTRA during his service in the U.S. Naval Reserve.  See 38 C.F.R. § 3.159  (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department. VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile). 

Review of the service treatment records associated with the Veteran's first period of service are absent any notations of elevated blood pressure readings, or treatment for, or diagnosis of, hypertension.  Barring evidence in the Veteran's Reserve records that he became disabled from hypertension during a period of ACDUTRA, in light of the pre-service medical records reflecting a definite diagnosis of hypertension prior to the Veteran's second period of active service, it appears that the claimed disorder existed prior to service.
As noted above, a July 2014 VA opinion states, 

The condition claimed was at least as likely as not (50% or greater
probability) incurred in or caused by the claimed in-service injury, event or illness.  ... Evidence in the STR-Dental dated "16 May 02" clearly indicated a history of then, hypertension with two values (140/98 and 142/92) establishing the Veteran as a patient wi[th] HTN while in service.  As[] a result this Veteran should have a direct service connection for this condition.  ...  The condition claimed is less likely than not (less than 50 probability) proximately due to or the result of the Veteran's service connected condition.  ...  PTSD was diagnosed after HTN was clearly established in 2002.

Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet App. 303, 311   (2007).  Inadequate examinations and opinions include those that provide insufficient supporting rationale or contain only data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).

In this case, the July 2014 VA examiner's opinion is inadequate as the examiner did not take into account that the Veteran was diagnosed with hypertension prior to his second period of active service.  In addition, the Veteran attributes his current hypertension to his service-connected  PTSD.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Secondary service connection is also available for chronic aggravation of a nonservice-connected disorder.  The July 2014 VA examiner did not provide an opinion as to whether the Veteran's PTSD permanently aggravated the Veteran's hypertension. 

Therefore, an additional medical opinion is necessary to determine whether the Veteran's hypertension was aggravated by his second period of active service or by service-connected disability. 

Back Disability

The Veteran seeks service connection for a back disability which he attributes to a previous spinal tap he underwent in conjunction with a left inguinal hernioplasty performed in November 1977.  

Service treatment records for the Veteran's period of active service indicate that in December 1974, the Veteran injured his back while playing basketball.  He complained of pain to either side of lumbar spine when bending at waist or when pressure was applied to area.  There were some spasms on examination; and he demonstrated good but painful range of motion.  Impression was muscle strain.  The Veteran's service treatment records also indicate that he underwent a left inguinal hernioplasty in November 1977.  The records, however, are negative for any "spinal tap" or back pain due to surgery.  The Narrative Summary indicated that postoperative course was ideal.  The Veteran followed up in December 1977 with no complaints.  Further, on the clinical examination for separation from service in January 1978 and for requalification for active duty for training in January 1979 for the Navy Reserves, the Veteran's spine was evaluated as normal.  Subsequent Reports of Medical Examination in August 1988, January 1991, March 1996, September 2001, while the Veteran was in the Reserves also show a normal spine on examination.  In addition, he denied recurrent back pain on the Report of Medical History completed by the Veteran in conjunction with the January 1979 physical.  He also denied past or current medical history of recurrent back pain, any back injury, or wearing a back brace on his Reports of Medical History completed in August 1988, January 1991, March 1996, September 2001, May 2002.

In support of his claim, the Veteran has submitted an October 2013 Narrative Report from his private chiropractor in which she states,

When [the Veteran] was in the Navy, (back in the late 1970s) he was diagnosed with a hernia.  The doctors at that time did a spinal tap on him which resulted in a great deal of pain in his lower back.  To date he still experiences intermittent severe pain and a constant soreness.  ... Further diagnostic testing might be necessary, although with my experience, I would say his condition is due to degenerative changes in his spine.

The Veteran underwent VA examination in October 2015 at which time he was diagnosed as having degenerative arthritis of the spine.  The examiner noted that an x-ray in May 2011 showed "minimal degenerative changes lower lumbar spine, and that the Veteran's chiropractor stated that his condition was due to degenerative changes in the spine.  The examiner noted that the Veteran reported that his back bothers him constantly and that pain radiates to his left lower leg.  His examination showed very limited range of motion with pain occurring while performing the examination.  The examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness and explained that an injury from a spinal tap would have led to nerve damage or infection but not the type of symptoms that he was currently experiencing.  

The Board finds both opinions inadequate.  There is no indication in the record that the Veteran ever underwent a "spinal tap" in service.  A spinal tap, or lumbar puncture, is a procedure to collect and look at the fluid surrounding the brain and spinal cord.  It is sometimes used to put anesthetics or medicines into the cerebrospinal fluid (usually to treat cancer of the central nervous system or leukemia).  A spinal tap is not a procedure that would normally have been used for a hernioplasty; it is more likely that the hernia repair was performed with a spinal epidural.  However, both medical professionals who rendered opinions indicated that a spinal tap had been done.

Therefore, an additional medical opinion is necessary to determine whether the Veteran's current lumbar spine degenerative arthritis was caused by the Veteran's in-service hernioplasty, including administration of anesthesia. 
Skin Disability

The Veteran seeks service connection for a skin disability on his back, claimed as herpes.

The Veteran's service treatment records indicate that the Veteran was seen in November 1975, March 1976, May 1976, September 1976, June 1977, and September 1977, for numerous skin issues, including herpes.  In November 1975, the Veteran was seen for penile warts and herpes.  In March 1976, the Veteran presented with a rash in groin area; assessment was tinea cruris.  In May 1976 and September, the Veteran presented with a sore on his penis.  In June 1977, he presented with complaint of rash on penis and on left groin area for three days; assessment was lesion on penis of unspecified origin.  In September 1977, the Veteran complained of a rash on the right shoulder for one week; impression was a fungal infection.    

The Veteran underwent VA examination in April 2016 at which time he was diagnosed as having psoriasis, urticaria, and herpes I.  The examiner noted psoriatic lesions that were erythematous with some scaling and irregular borders affecting the posterior trunk along his burn scars, bilateral lower extremities with circular lesions with erythema and some mild scale which were tender to touch and some areas were scabbed over.  The examiner noted that the herpes had resolved as there were no active herpes lesions.  At that time, the Veteran reported that his herpes comes and goes but has progressed over the years and that the condition had gotten worse in the last two years.

The VA examiner found that the Veteran's herpes was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that on Reports of Medical History completed by the Veteran in 1992 and 2001, he marked "no" for any history of herpes.  The examiner noted that she saw no in-service chronic care and that she could not find the notes for herpes treatment in 1975.  The examiner noted that the Veteran was found to have herpes I positive serology in 2015 but was negative for herpes 2 and that he was noted to have a rash and be treated for the skin disease in 2015 with acyclovir.  The examiner noted the Veteran report that the rash did not improve with acyclovir which would indicate that the Veteran did not have an active herpes 1 condition as it would have responded to acyclovir.  The examiner noted that the Veteran had urticaria in 2015 per notes from November 19, 2015.  The examiner opined that because she could not find any long-term treatment for herpes in the military, the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.   The examiner noted that on examination, the Veteran had no active herpes lesions, that the skin biopsy from April 9, 2015 was consistent with chronic paravasculitis and irregular acanthosis, and that he was diagnosed with urticaria and psoriasis in 2015 and had ongoing treatment for it. 

The Board finds that the April 2016 VA examination inadequate.  Although she notes that she reviewed the Veteran's military service treatment records, she could not find the 1975 service treatment record for herpes treatment.  In addition, she does not address any of the numerous skin problems that the Veteran had during his active service in the 1970s.   

Therefore, an additional medical examination is necessary to determine whether any current chronic skin disorder is related to skin problems suffered by the Veteran during his active service.  Further, the Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The Board acknowledges the difficulties in attempting to schedule a compensation examination during a period when the Veteran's herpes condition is "active."  The AOJ should, therefore, attempt to schedule an examination in consultation with the Veteran as to when his herpes disorder is active.

Right Clavicular Fracture

The Veteran's residuals of right clavicular fracture have been evaluated as 20 percent since October 15, 2015 pursuant to 38 C.F.R. § 4.71a , Diagnostic Codes 5203.  

The Veteran underwent VA examination in October 2015 at which time he reported that his right shoulder hurt all the time and that he had difficulty moving his shoulder joint.  The Veteran did not report flare-ups of the shoulder or arm or functional loss or functional impairment of the joint or extremity.  Physical examination demonstrated flexion from zero to 60 degrees with pain, abduction from zero to  60 degrees with pain, external rotation from zero to 75 degrees with pain, and internal rotation from zero to 90 degrees.  The examiner noted that the decreased range of motion caused difficulty with activities of daily living, that pain caused functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no additional functional loss or range of motion after three repetitions.  The examiner was unable to opine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the Veteran's shoulder was used repeatedly over a period of time (beyond the repeated range of motion as performed during the examiner).  The examiner was also unable to provide this information in terms of the degrees of additional range of motion loss due to "pain on use or during flare-ups."  Further, given that the Veteran was not experiencing a flare-up at the time of the examination, an opinion regarding functional ability during a flare-up could also not be rendered.  Muscle strength testing was diminished  but it was attributed the clavicular fracture as it was noted that it did not cause this kind of global decrease in range of motion.  In fact, a rotator cuff condition was suspected  There was no muscle atrophy or ankylosis.  X-rays showed healed fracture deformity lateral third of the clavicle; otherwise, the bones articulated normally, were of grossly unremarkable configuration, and revealed no significant corticomedullary structural or attenuation abnormalities for patient's age; the periosseous soft tissues were grossly unremarkable.

The examiner noted,

His examination is surprising due to the bilateral guarding as he claims he hurts and can't move the shoulder further.  He may have developed frozen shoulders bilaterally but I can not say for sure if some of these were exaggerated decreased ROM.  ... the marked decrease of ROM is much more than is expected from a remote clavicular injury.  He may have frozen shoulder that is due to other shoulder conditions.  In fact, an MRI of the left shoulder in 2012 shows tendonitis.  Those findings are much more likely
to cause the decrease in ROM than a clavicle fracture alone.

In May 2016, an addendum opinion was obtained by a VA staff physician who noted that the October 2015 VA examiner was no longer employed there but that the case was discussed with him by telephone.  The physician noted, 

The veteran does not have frozen shoulder but [the October 2015 VA examiner] felt his [range of motion] was so limited that it suggested he might have frozen shoulder[.]  BOTH shoulders thereby signifying the UNRELATED left shoulder is also impacted.  He felt his right clavicle fracture by itself should not cause such a reduction in BOTH shoulders[.]  The veteran has significant UNRELATED [nonservice-connected cervical] spine problems-please see the MRI of [cervical] spine done 8/31/11 and confirming EMG done 9/1/11 which showed chronic C8 cervical radiculopathy[.]  It would be impossible to state what percentage of [range of motion] limitation is due to the clavic[]le fracture and what is due to the [cervical] spine radiculopathy except to state the most of it is not due to the [cervical] spine fracture. 

The Board notes that the May 2016 VA addendum opinion is confusing.  Thus, the Veteran should be scheduled for an additional VA examination to determine the current severity of his residuals of right clavicular fracture.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his hypertension, lumbar spine degenerative arthritis, skin disabilities, and residuals of right clavicular fracture that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  Dates of the Veteran's service in the U.S. Naval Reserve, including all periods of active duty and ACDUTRA, should  be verified.

3.  A VA physician should be provided access to Virtual VA and VBMS and determine the nature and etiology of the Veteran's hypertension.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  The examiner should provide a complete rationale for any opinion provided.

Following a review of the record and taking into account the dates that the Veteran was on either active duty or ACDUTRA, the examiner should express an opinion as to whether it is at least as likely as not that hypertension had its onset during the Veteran's first (January 1974 to January 1978) or second (October 2001 to May 2002) period of active service, or is otherwise related to either period of active duty service; or whether it is at least as likely as not that hypertension had its beginning during a verified period of ACDUTRA with the U.S. Naval Reserve.

If the examiner finds that it is unlikely that hypertension had its onset in service or is otherwise etiologically related to the Veteran's military service, then the examiner should also express an opinion as to whether it is at least as likely as not that hypertension was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected PTSD.  If the examiner finds that PTSD has not caused hypertension but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any hypertension.  If a baseline is established, the examiner should comment on how much the hypertension has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.  A VA back specialist should be provided access to Virtual VA and VBMS and determine the nature and etiology of the Veteran's current lumbar spine degenerative arthritis.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  The examiner should provide a complete rationale for any opinion provided.

The examiner should identify all current chronic lumbar spine disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include as due to any procedure of the in-service hernioplasty.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

5.  The Veteran should be afforded a VA examination by a dermatologist.  The examination preferably should be conducted during a period when the Veteran's skin condition is "active."  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic skin disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include symptoms documented during such service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

6.  The Veteran should be afforded a VA joint examination by an orthopedist.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating disabilities of the shoulder and arm, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

7.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

8.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented at once.  

9.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


